Case 1:19-cr-00103-JLS-HKS Document 62 Filed 12/14/20 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

UNITED STATES OF AMERICA,

Vv. 19-CR-103-JLS
SHANE GUAY,

Defendant.

 

PRELIMINARY ORDER OF FORFEITURE

WHEREAS, on December 2, 2020, Defendant SHANE GUAY pled guilty to
Count 3 of the Indictment (lockat # 19-CR-103), that charged him with receipt of
child pornography in violation of Title 18, United States Code, Sections
2252A(a)(2)(A) and 2252A(b)(1), and,

WHEREAS, based upon Defendant’s conviction on Count 8, and from his
admission to the forfeiture allegation contained in the Indictment, the government
has established the requisite nexus between the property and the offense committed

by Defendant and therefore the following property is subject to forfeiture:

a. One (1) Acer Aspire Laptop, bearing serial number
LU5DE0D1600347C6E41601;

b. One (1) Compaq Presario Tower, bearing serial number
MXK4181PW3;

Cc. One (1) Dell Inspiron Laptop, bearing serial number 6536C91;

d. One (1) LG G4 cellphone, bearing serial number 602CYCV0219059.
Case 1:19-cr-00103-JLS-HKS Document 62 Filed 12/14/20 Page 2 of 4

NOW THEREFORE, pursuant to Federal Rule of Criminal Procedure
32.2(b)(2), Title 18, United States Code, Sections 2253(a)(1) and (a)(8), and the
incorporated procedures of Title 21, United States Code, Section 853, it is hereby;

ORDERED, ADJUDGED, and DECREED that pursuant to Title 21, United
States Code, Sections 853(c) and (e) through (p), the above listed property and/or
any interest therein is hereby condemned and forfeited to the United States of
America and shall be disposed of according to law; and it is further

ORDERED, ADJUDGED, and DECREED that this Order shall serve as a
judgment in favor of the United States of America regarding any and all of
Defendant's right, title, and interest in the above described property. The property
is hereby condemned and forfeited to the United States of America and shall be
disposed of according to law, and the United States of America shall seize the
aforementioned property, to protect the interests of the Government in the property
ordered forfeited by providing a copy of this Order to any person or entity which has
possession of, or jurisdiction over the forfeited interests, and by taking all steps
necessary and appropriate to protect the interests of the United States of America,
including the taking of actual possession of the property; and it is further

ORDERED, ADJUDGED and DECREED that pursuant to Title 21, United
States Code, Section 853(h), following the seizure of the property ordered forfeited,
the Secretary of the Department of Homeland Security shall direct the disposition of
the property making due provision for the rights of any innocent persons; and it is

further
Case 1:19-cr-00103-JLS-HKS Document 62 Filed 12/14/20 Page 3 of 4

ORDERED, ADJUDGED, and DECREED that pursuant to Title 21, United
States Code, Section 853(n)(1), the United States shall publish notice of this Order
and of its intent to dispose of the property in such manner as the Secretary of the
Department of Homeland Security may direct, and provide notice that any person,
other than Defendant, having or claiming a legal interest in the above forfeited
property must file a petition with the court within thirty (30) days of the final
publication of notice, or of receipt of actual notice, whichever is earlier.

This notice shall state that the petition shall be for request of a hearing to
adjudicate the validity of the petitioner's alleged interest in the property, shall be
signed by the petitioner under penalty of perjury, and shall set forth the nature and
extent of the petitioner's right, title or interest in the forfeited property, and any
additional facts supporting the petitioner's claim and the relief sought.

The United States may also, to the extent practicable, provide direct written
notice to any person known to have alleged an interest in any of the property that is
the subject of the Order of Forfeiture, as a substitute for published notice as to those
persons so notified, and it is further,

ORDERED, ADJUDGED, AND DECREED, that in the event that a Final
Order of Forfeiture is issued concerning the subject property, the Department of
Homeland Security and/or any other duly authorized federal agency shall dispose of
the forfeited property according to law. The Department of Homeland Security
shall be reimbursed for all costs incurred arising from the seizure and custody of
said property. All remaining funds shall be deposited with United States

Department of Treasury Asset Forfeiture Fund; and it is further,
Case 1:19-cr-00103-JLS-HKS Document 62 Filed 12/14/20 Page 4 of 4

ORDERED, ADJUDGED, AND DECREED, that upon adjudication of all
third-party interests, this Court will enter a Final Order of Forfeiture pursuant to
Title 18, United States Code, Sections 2253(a)(1) and (a)(8).

Dated: December 14, 2020
Buffalo, New York

fof

qd wy \_

ba: Pet,
— -

JOHN. SINATRA, JR.
UNITED STATES DISTRICT JUDGE

 
